         Case 2:19-cv-10939-JTM Document 17 Filed 06/29/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 TROY HAWK                                                                  CIVIL ACTION

 VERSUS                                                                        NO. 19-10939

 SANDY McCAIN, WARDEN                                                     SECTION: “H”(3)




                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the Petitioner’s objection to the

Magistrate Judge's Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Troy Hawk

is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 29th day of June, 2020.




                                           __________________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE
